DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed January 21, 2022. 
Claims 1-7, 9, 10, 13-16 and 17 have been amended.  
Claim 11 has been cancelled.
Claims 1-10, 12-16 and 17 are now pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendment is necessary for Claim 15 to recite structure for the apparatus.
Authorization for this examiner’s amendment was given via email correspondence from Attorney, Heather Chatterton, on March 22, 2022.
The application has been amended as follows: 

Claim 15 (Currently Amended):
A network routing node for routing traffic in a multi-node network, the multi-node network interlinking a first mobile network and a second mobile network via an Internetwork Packet Exchange (IPX) network, the network node containing processing circuitry, the processing circuitry being configured to cause the network node to: 
detect a request to establish a connection between a subscriber user equipment entity, having as a home network the first mobile network and operating in the second mobile network, and a correspondent user equipment entity, the request traversing a first route through the IPX network for connecting the subscriber user equipment and the correspondent user equipment entity via a set of nodes of the multi-node network; 
identify at least one candidate alternative route through the IPX network for connecting the subscriber user equipment entity and the correspondent user equipment entity; and 
transmit an indication of the identified at least one candidate alternative route to a route selection controller.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10, 12-16 and 17 (renumbered 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a method of managing traffic flow through a multi-node network, the prior art of record teaches the multi-node network 
Prior art of record teaches elements associated with a mobile network determining and using an alternate route through the multi-node IPX network that interlinks the two mobile networks for the purpose of network performance (e.g., avoid congestion) during communication between the home and visited network, as may be seen in Zhang (e.g., ¶ [0039] [0058]).
The prior art of record fails to disclose individually or in combination or render obvious the limitations regarding one of the nodes of the IPX network identifying candidate routes through the IPX network for connecting the subscriber user equipment entity and the correspondent user equipment entity, notifying a controller of the candidate routes and the controller selecting a candidate route to establish communication between entities across the mobile networks in response to a mobile 
by at least one of the nodes of the set: identifying at least one candidate alternative route through the IPX network for connecting the subscriber user equipment entity and the correspondent user equipment entity; and transmitting an indication of the identified at least one candidate alternative route to a controller; and the controller selecting, in accordance with predetermined criteria, one of the identified at least one candidate alternative route and causing the connection to be established between the subscriber user equipment entity and the correspondent user equipment entity over the selected candidate alternative route.
Claims 2-10, 12, 13 and 14, dependent from claim 1, are also allowed.
Regarding independent Claim 15, directed to a network routing node for routing traffic in a multi-node network, the prior art of record (see citations for Korhonen and Zhang, above) similarly teaches a multi-node network interlinking a first mobile network and a second mobile network via an Internetwork Packet Exchange (IPX) network, requests to establish a connection between a subscriber user equipment entity, having as a home network the first mobile network and operating in the second mobile network, and a correspondent user equipment entity, the request traversing a first route through the IPX network for connecting the subscriber user equipment and the correspondent user equipment entity via a set of nodes of the multi-node network. 
Similar to reasoning for claim 1, the prior art of record (see Zhang) teaches determining an alternate route through the IPX network for better performance through 
A network routing node for routing traffic in a multi-node network, the network node being configured to: detect a request to establish a connection between a subscriber user equipment entity, having as a home network the first mobile network and operating in the second mobile network, and a correspondent user equipment entity, the request traversing a first route through the IPX network for connecting the subscriber user equipment and the correspondent user equipment entity via a set of nodes of the multi-node network; 5Application No. 15/733,667 identify at least one candidate alternative route through the IPX network for connecting the subscriber user equipment entity and the correspondent user equipment entity; and transmit an indication of the identified at least one candidate alternative route to a route selection controller.
Claims 16-17, dependent from claim 15, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471
                                                                                                                                                                                  /CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471